Citation Nr: 0332658	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  03-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to a compensable evaluation for residuals of 
a fifth metacarpal fracture of the right hand.

2.  Entitlement to service connection for degenerative 
arthritis, first metacarpal and trapezium joint of the right 
hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There is no clinical evidence of ankylosis of the right 
fifth metacarpal, and the veteran was able to oppose his 
thumb to his index or his little finger with normal strength.

2.  Degenerative arthritis in the first metacarpal and 
trapezium of the right hand is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  An increased (compensable) evaluation for residuals of a 
fifth metacarpal fracture of the right hand is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227 (2001) (2003).

2.  Degenerative arthritis in the first metacarpal and 
trapezium joint of the right hand was not incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
June 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed the veteran 
that he needed to respond to VA within 60 days from the date 
the letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in June 2001 informing him of the 
evidence and information needed to substantiate his claim.  
The letter also informed the veteran that his claim could be 
decided in 60 days.  Thus, the letter was misleading in that 
it referred to a time limit shorter than one year.  However, 
the development of the claim was continued for more than one 
year after the letter of June 2001, and the veteran was aware 
of the ongoing development.  The veteran was afforded a VA 
examination in August 2003.  A statement of the case was 
issued in September 2003 and again outlined the provisions of 
the VCAA.  In October 2003, the RO notified the veteran that 
the case was being forwarded to the Board of Veterans' 
Appeals, and that the veteran could send additional evidence 
to the Board.  As a result of the ongoing development of the 
evidentiary record, the veteran has not been disadvantaged by 
the misleading statement in the letter of June 2001.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
for entitlement to service connection for degenerative 
arthritis in the first metacarpal and trapezium joint of the 
right hand and entitlement to a compensable evaluation for 
residuals of a fifth metacarpal fracture of the right hand 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He also has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate this claim, and he has been 
notified of VA's efforts to assist him.  In the letter of 
June 2001, he was notified of what VA was doing to obtain 
evidence and information on his behalf, and he was informed 
of what information and evidence he needed to provide.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims for entitlement to service 
connection for degenerative arthritis in the first metacarpal 
and trapezium joint of the right hand and entitlement to a 
compensable evaluation for residuals of a fifth metacarpal 
fracture of the right hand.  For these reasons, further 
development of this issue is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

At his July 2001 VA examination, the veteran reported 
numbness in the right arm and inability to use his right arm 
due to weakness.  

The examination of the veteran's right hand showed no 
redness, warmth, or swelling.  Comparable examination of both 
handgrip strength showed diminishing of that indicator on the 
right side.  The veteran was able to hold his index finger 
and thumb in opposition against resistance bilaterally, and 
the veteran was able to hold his fingers in abduction against 
resistance bilaterally.  There was definite diminishing of 
strength of performance of that test on the right side.  
Sensation was intact on the left side, but there was definite 
diminishing of ability for determination of light touch 
within the distribution of the ulnar nerve on the right side.  
Examination of the range of motion showed for the right arm: 
forearm pronation 65 degrees and forearm supination 75 
degrees.  The dorsiflexion was 65 degrees.  There was palmer 
flexion to 75 degrees.  For the right wrist, ulnar deviation 
was to 30 degrees and radial deviation was to 10 degrees from 
0.  X-rays reported generalized osteopenia of the right hand 
consistent with the veteran's age.  There were degenerative 
changes at the articulation of the first metacarpal with 
trapezium.  

At his August 2003 VA examination, the veteran reported right 
hand pain since the injury occurred in 1944.  The veteran 
indicated that he had motor weakness of the right grip and 
dropped things.  He indicated that he was unable to open a 
jar with his right hand.  In addition, he reported 
intermittent sensory symptoms in the entire right hand, all 
fingers.  He also complained of a trigger finger of the right 
fifth finger where he had opened it up with his opposite 
hand.  The veteran reported that his symptomatology was 
increased by cold weather, by lifting, pushing, pulling, 
carrying, and gripping.  It was decreased by resting his arm.  
He indicated that he used no medications.  The examiner noted 
that regarding DeLuca, the veteran reported that fatigue 
resulted in a decreased range of motion of about 30 percent 
and pain and flare resulted in no change in range of motion.  

The examination of the right hand showed it to be normal in 
color and temperature.  There were 2+ peripheral pulses and 
the skin was warm and dry.  There appeared to be swelling at 
the base of the first metacarpal.  The veteran also had a 
fifth little finger trigger finger.  The examiner noted that 
initially the veteran appeared unable to oppose his thumb to 
this index or his little finger, but later on in the 
examination, he was able to perform this without difficulty 
and showed normal strength.  The veteran's grip was at least 
a 4 to 4+/5.  His abduction and adduction of the fingers was 
4/5.  His strength was 5/5 and symmetric side-to-side.  Wrist 
extension and flexion were 5/5.  The veteran's hand was 
examined.  He was noted to have Heberden's nodes of the 
distal interphalageals consistent with osteoarthritis.  He 
had diffuse mild tenderness of all joints including the 
distal interphalangeal joints, the proximal interphalangeal 
joints and metacarpophalangeal joints including the fifth 
metacarpal at the site of his fracture.  He had a nontender 
snuffbox.  He had negative Finkelstein's and sensory 
examination was negative for Tinel's and Phalen's.  The 
examiner noted that interestingly enough, unlike his previous 
examination in terms of the ulnar distribution, and this 
examination reported decreased sensation in the median nerve 
distribution of the thumb, index and middle finger compared 
to the symmetric sensation of the little finger.  Range of 
motion of the wrists was within normal limits and symmetric 
side-to-side.  His wrist flexion was at 80 bilaterally.  
Extension 70/70 bilaterally.  Ulnar deviation 30/30 
bilaterally.  Radial deviation 20/20 bilaterally.  The 
veteran's metacarpophalangeal function was 90/90.  His 
metacarpophalangeal extension was 30/30.  His proximal 
interphalangeal flexion was 120/20 throughout.  His proximal 
interphalangeal extension involving the fifth finger revealed 
-15 degrees of extension, -10 degrees of extension in the 
fourth proximal interphalangeal, distal interphalangeal 
flexion/extension was within normal limits.  X-rays of the 
right hand showed advanced joint space narrowing of the first 
carpal/metacarpal joint.  There was associated subchondral 
sclerosis.  No acute fracture was seen.  Degenerative changes 
first carpal/metacarpal joint.  

The impressions/diagnoses included: status post fifth 
metacarpal fracture on the right, service connected; previous 
report of ulnar neuropathy, not service connected and not 
secondary; previous report of degenerative arthritis, first 
metacarpal and trapezium joint associated with fracture, 
right fifth metacarpal, not service connected, not secondary; 
as per x-ray of the right hand in August 2003, advanced joint 
space narrowing of the first carpal/metacarpal joint with 
associated subchondral sclerosis consistent with degenerative 
arthritis.  Regarding DeLuca, the examiner noted that fatigue 
resulted in a 30 percent decrease in range of motion of the 
right hand.  Pain and flare resulted in no change in range of 
motion of the right hand.  The veteran had minimal weakness 
of the right grip.  He had some limitation of range of motion 
of the proximal interphalangeals of the fourth and fifth 
digits and weakness of the abductors and adductors ulnar 
nerve muscles.  The sensory deficit, however, was not in the 
median nerve as reported by the veteran.


II.  Compensable evaluation for residuals of a fifth 
metacarpal fracture of the right hand

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The residuals of a fracture of the veteran's left fifth 
metacarpal have been evaluated under the provisions of 
Diagnostic Code 5227 of the Rating Schedule.  Diagnostic Code 
5227 provides that, for ankylosis of any finger, other than 
the thumb, index or middle finger, a noncompensable 
evaluation is warranted.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the veteran's claim must be evaluated 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In an opinion, 
however, VA's Office of General Counsel determined that the 
amended rating criteria, if favorable to the claim, could be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In a September 2003 statement of the case, the veteran was 
informed of the new regulations, and the new rating criteria 
were provided to the veteran and his representative.  

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the fifth finger, it is necessary to 
evaluate whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm. See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2003).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).

Diagnostic Code 5156 provides that, where there is amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, a 10 
percent evaluation will be assigned.  Where there is 
amputation of the little finger with metacarpal resection and 
more than one half of the bone lost, a 20 percent evaluation 
will be assigned.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  However, where a veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion, and a higher evaluation requires ankylosis, the 
provisions of 38 C.F.R §§ 4.40, 4.45 are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).


Analysis

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating cannot be granted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  The veteran's right 
little finger is not ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is clearly able to move the right little finger, and 
it is, therefore, not ankylosed.  Regardless, favorable 
ankylosis would only warrant a noncompensable rating under 
the old and new rating criteria.  There is certainly no basis 
for finding the severity of the veteran's right little finger 
disability is equivalent to unfavorable ankylosis or 
amputation.

A VA medical examination in August 2003 The veteran also had 
a fifth little finger trigger finger.  The examiner noted 
that initially the veteran appeared unable to oppose his 
thumb to this index or his little finger, but later on in the 
examination, he was able to perform this without difficulty 
and showed normal strength.  The veteran's grip was at least 
a 4 to 4+/5.  His abduction and adduction of the fingers was 
4/5.  His strength was 5/5 and symmetric side-to-side.  Wrist 
extension and flexion were 5/5.  

Accordingly, under the circumstances, it follows that 
entitlement to a compensable evaluation for the veteran's 
right 5th finger disability would not be warranted under the 
applicable provisions of either the old or new rating 
schedules.  The evidence does not meet or more nearly 
approximate the criteria necessary to justify an increase in 
evaluation.  38 C.F.R. § 4.7.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the record does not 
show that such impairment has reached the level of marked 
interference with employment.  Moreover, the record does not 
show that the residuals of a right fifth finger fracture has 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Because there is no evidence of disability such as would 
warrant a compensable evaluation, the evidence is not found 
to be so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.



III.  Service connection for degenerative arthritis in the 
first metacarpal and trapezium joint of the right hand

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Secondary 
service connection may be granted for disability that is 
proximately due to or the result of a service- connected 
disease or injury. 38 C.F.R. § 3.310(a).


Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
degenerative arthritis in the first metacarpal and trapezium 
joint of the right hand.  Service medical records show that 
the veteran fractured his 5th metacarpal, right hand.  The 
fracture was closed and a cast was applied.  There was no 
diagnosis of degenerative arthritis of the first metacarpal 
and trapezium joint of the right hand.

Service medical records are negative for a finding of 
degenerative arthritis of the first metacarpal and trapezium 
joint of the right hand.

The August 2003 examination found Heberden's nodes of the 
distal interphalangeals consistent with osteoarthritis.  He 
had diffuse mild tenderness of all joints including the 
distal interphalangeal joints, the proximal interphalangeal 
joints and metacarpophalangeal joints including the fifth 
metacarpal at the site of his fracture.  X-rays showed 
advanced joint space narrowing of the first carpal/metacarpal 
joint.  There was associated subchondral sclerosis.  No acute 
fracture was seen.  Degenerative changes first 
carpal/metacarpal joint.  The examiner noted that the 
degenerative arthritis of the first metacarpal and trapezium 
joint was not service connected and not secondary to the 
veteran's right fifth metacarpal fracture.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current degenerative arthritis 
in the first metacarpal and trapezium joint of the right hand 
is a result from any in-service disease or injury, or is 
proximately due to or result from a service connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.310.  Therefore, his claim for service connection for 
degenerative arthritis in the first metacarpal and trapezium 
joint of the right hand.

ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a fifth metacarpal fracture of the right hand is 
denied.

Entitlement to service connection for degenerative arthritis, 
first metacarpal and trapezium joint of the right hand is 
denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



